 

EXHIBIT 10.3

THIRD AMENDMENT TO RIGHT TO FINANCE AGREEMENT

THIS THIRD AMENDMENT TO RIGHT TO FINANCE AGREEMENT (this "Amendment") is dated
as of September 30, 2019 (the "Effective Date"), by and among FUELCELL ENERGY,
INC., a Delaware corporation (the "Parent"), FUELCELL ENERGY FINANCE II, LLC, a
Connecticut limited liability company, a wholly-owned subsidiary of the Parent
(the "Borrower") ,and GENERATE LENDNG, LLC, a Delaware limited liability company
(the "Lender").

WHEREAS, the Borrower, the Parent and the Lender are parties to a Right to
Finance Agreement dated December 21, 2018, (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the "Right to
Finance"); and

WHEREAS, the Borrower, the Initial Project Company Guarantors and the Lender are
parties to a Construction Loan Agreement dated as of December 21, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the "Loan Agreement"), pursuant to which the Lender has made a
construction loan facility available to the Borrower; and

WHEREAS, concurrently with the execution of this Amendment, the Borrower, the
Initial Project Company Guarantors, and the Lender are entering into that
certain Third Amendment to Construction Loan Agreement (the "Third Amendment"),
which Third Amendment includes an acknowledgement and agreement of the Parent;
and

WHEREAS, the Borrower, the Parent and the Lender have agreed to modify certain
provisions of the Right to Finance, subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.Capitalized Terms. Capitalized terms used in this Amendment which are not
otherwise defined herein shall have the meanings assigned thereto in the Right
to Finance.

2.Amendment of the Right to Finance. Each of the parties hereto hereby agrees
that, on and as of the Effective Date:

(a)The last sentence of Paragraph 6 of the Right to Finance is hereby amended by
deleting such sentence in its entirety and substituting in lieu thereof the
following new sentence to read in its entirety as follows:

"In addition, if the Lender exercises its right to terminate the Commitment and
require repayment of the Working Capital Loans pursuant to Section 2.3(i) of the
Loan Agreement, this Agreement shall terminate as of the date of such exercise
of such right."

(b)Paragraph 8 of the Right to Finance is hereby amended by adding the following
new sentence to the end of such Paragraph 8:

 

--------------------------------------------------------------------------------

 

“Notwithstanding the foregoing, this Agreement shall automatically terminate and
be of no further force or effect after September 30th, 2019.”

3.Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS.

4.Counterparts; Electronic Delivery. This Amendment may be executed in one or
more counterparts (all counterparts together reflecting the signature of all
parties) each of which shall be deemed an original, and all of which together
shall constitute one and the same instrument. Delivery by any party to this
Amendment of its signatures hereon through facsimile or other electronic image
file (including .pdf) (i) may be relied upon as if this Amendment were
physically delivered with an original hand-written signature of such party, and
(ii) shall be binding on such party for all purposes.

5.Successors. This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

6.Final Agreements. This Amendment represents the final agreement of the
Borrower, the Parent and the Lender with respect to the subject matter hereof,
and may not be contradicted, modified or supplemented in any way by evidence of
any prior or contemporaneous written or oral agreements of the Borrower, the
Parent and the Lender.

[Remainder of page intentionally blank; signature page follows.]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower, the Parent and the Lender have caused this
Amendment to be duly executed by their duly authorized officers, under seal, all
as of the date first above written.

 

 

BUYER:

 

 

FUELCELL ENERGY FINANCE II, LLC

 

 

By:

FuelCell Energy Finance, LLC.

 

Its:

Sole Member

 

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

 

By:

/s/ Michael S. Bishop

 

Name:

Michael S. Bishop

 

Title:

Executive Vice President & Chief Financial Officer

 

PARENT:

 

 

 

 

 

FUELCELL ENERGY, INC.

 

 

 

 

 

By:

/s/ Michael S. Bishop

 

Name:

Michael S. Bishop

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

LENDER:

 

 

 

 

 

GENERATE LENDING, LLC.

A Delaware limited liability company

 

 

 

 

By:

/s/ Matan Friedman

 

Name:

Matan Friedman

 

Title:

Manager

 

 